Title: Mary Smith Gray Otis to Abigail Adams, 3 November 1792
From: Otis, Mary Smith Gray
To: Adams, Abigail


Dear Mrs Adams
Philadelphia Novr: 3d. —92
It was my intention to have written to you earlier after my return than this, but have found my time very much taken up, with puting my house in order.— You will not however think me less sincere for being late in my enquieres after your health, which I am sorry to hear is not yet confirmed. Your friends here regret very much, being deprived of your society this winter and are only reconciled to it, by the consideration of its being benificial to you.— The Vice President has been anxiously expected here, at this time by his friends, & his delay is considered as an unfortunate curcumstance, as it respects himself & his country, the former consideration I know, he is too much above, the latter I trust has still some influence upon his mind.— Haveing said thus much, give me leave to adde, that I think, there is no lodging house sutable for the Vice President to be at, to be with other boarders, will not assuredly do; & there is no place that he can come to, with so much propriety as to our house, we have rooms enough and will accomodate him the best in our power.— Mr Bryslar knows all his wants, and with his assistance, I think he will be as well of as at a Boarding House.— This is not ment as a complement, but as what would give Mr Otis & myself great pleasure.—
The ladies of Congress are all here there is no addition to the number, but only Mrs Ames, the city begins to be gay, but they have not yet enter’d into the spirit of Card Partys
Remember me to Mrs Cranch & family love to Louisa.— And whenever you can find time to write me, you will give pleasure to / Your Affect Cous[in]
M Otis
[ca. 7 November]
Mr Otis encloses a copy of the speech & informs that Mr Lees having declined public business &, the Vice President not arrived Mr Langdon is Pres: pro tem:— Mr O encloses the Speech & will send the minutes the next post.

